IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,701-01


ERASMO SANTA, JR., Relator

v.

HON. MARIA TERESA HERR, JUDGE OF THE 186th DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 2007-CR-10591 & 2007-CR-6041

FROM BEXAR COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed applications for writs of
habeas corpus in the 186th  District Court of Bexar County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court.  This Court has a record the district
court signed an order designating issues on October 27, 2011, but the application has not yet been
forwarded to this Court.
	Respondent, the Judge of the 186th District Court of Bexar County, shall file a response with
this Court by having the District Clerk submit the records on such habeas corpus applications.  In
the alternative, Respondent may resolve the issues set out in the order designating issues and then
have the District Clerk submit the record on such applications.  In either case, Respondent's answer
shall be submitted within 30 days of the date of this order.  This application for leave to file a writ
of mandamus will be held in abeyance until Respondent has submitted his response.

Filed: June 20, 2012
Do not publish